Dismissed and Memorandum Opinion filed September 19, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00398-CV

                               EX PARTE C.L.M.


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 71356

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed April 16, 2013. The clerk’s record
was filed June 17, 2013. No reporter’s record or brief was filed.

      On August 1, 2013, this court issued an order stating that unless appellant
submitted a brief on or before September 2, 2013, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Brown, Christopher, and Donovan.